Case 1:20-cv-01927-TWP-DML Document 48 Filed 03/23/21 Page 1 of 9 PageID #: 705




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 DEREK L. BOYD,                                           )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )      No. 1:20-cv-01927-TWP-DML
                                                          )
 RYAN PATTON,                                             )
                                                          )
                                Defendant.                )


  ENTRY GRANTING MOTION FOR LEAVE TO AMEND COMPLAINT, SCREENING
       AMENDED COMPLAINT, AND DIRECTING ISSUANCE OF PROCESS

        Derek Boyd's motion for leave to amend his complaint, dkt. [36], is granted. The clerk is

 directed to redocket Mr. Boyd's proposed amended complaint, dkt. [36-1], as the amended

 complaint. The amended complaint will completely replace the original complaint and proceed as

 the operative pleading in the action.

        Mr. Boyd is an inmate at Plainfield Correctional Facility (PCF). Because Mr. Boyd is a

 "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C.

 § 1915A(a) to screen his complaint before service on the defendants.

                                             I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint if it is

 frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

 who is immune from such relief. In determining whether the amended complaint states a claim,

 the Court applies the same standard as when addressing a motion to dismiss under Federal Rule of

 Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

 dismissal,
Case 1:20-cv-01927-TWP-DML Document 48 Filed 03/23/21 Page 2 of 9 PageID #: 706




        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Mr. Boyd's pro se pleadings are construed liberally

 and held to a less stringent standard than formal pleadings drafted by lawyers. See, e.g., Abu-

 Shawish v. United States, 898 F.3d 726, 737 (7th Cir. 2018) ("And because Abu-Shawish was

 proceeding pro se, the district court should have construed his petition liberally.").

                                    II. The Amended Complaint

        The amended complaint describes events that began in June 2020, while Mr. Boyd was

 confined at Heritage Trail Correctional Facility (HTCF), and continued after his transfer to PCF

 in July 2020. Mr. Boyd asserts claims for damages and injunctive relief against six defendants, all

 of whom were employed at either HTCF or PCF:

        (1) HTCF Investigator Ryan Patton

        (2) HTCF Administrator A. Reaves

        (3) HTCF Prison Rape Elimination Act (PREA) Compliance Manager Ploeger

        (4) Officer Deposki

        (5) Officer Sanberg

        (6) PCF Warden Pretorius

        The Court has only considered the allegations set forth in the amended complaint itself.

 The Court has not reviewed the 124 pages of exhibits Mr. Boyd unnecessarily attached to his

 amended complaint. See, e.g., Kadamovas v. Stevens, 706 F.3d 843, 844 (7th Cir. 2013) (noting

 that a district judge "could have stricken" attachments to a complaint "without bothering to read"

 them). Those allegations are as follows.




                                                   2
Case 1:20-cv-01927-TWP-DML Document 48 Filed 03/23/21 Page 3 of 9 PageID #: 707




        In the spring of 2020, Mr. Boyd complained to HTCF staff members and even filed a

 lawsuit regarding the prison's COVID-19 precautions. He also filed a grievance alleging that an

 officer harassed him in the shower on May 30, 2020.

        That grievance came to Investigator Patton's attention. On June 3, 2020, before

 investigating the grievance, Investigator Patton notified a member of the mental health staff of

 Mr. Boyd's grievance and asked for her assessment. When Mr. Boyd appealed the denial of his

 harassment-in-the-shower, grievance, he complained to Administrator Reaves that Investigator

 Patton had disclosed his allegations to the mental health staff.

        On June 12, 2020, three officers confined the inmates from Mr. Boyd's housing unit in

 outdoor recreation cages, searched their belongings, and destroyed their property. Officer Deposki

 participated in this search. Mr. Boyd alleges that the purpose of the search was to find any more

 copies of Investigator Patton's communications with the mental health professional, presumably

 so Mr. Boyd could not make any more complaints about it.

        On June 19, 2020, Mr. Boyd complained of the June 12 search in a meeting with

 Mrs. Ploeger. Instead of keeping the complaint confidential, Mrs. Ploeger immediately reported

 the complaint to Investigator Patton. Investigator Patton then visited a treatment program Mr. Boyd

 was attending, pulled Mr. Boyd out of the class, and searched him in view of other prisoners.

        Three days later, Investigator Patton confined inmates from Mr. Boyd's housing unit in the

 outdoor recreation cages again while officers searched their property. When the inmates returned

 to their housing unit, Investigator Patton made it appear that Mr. Boyd had cooperated with the

 officers. Investigator Patton did this so that other inmates in the unit would turn on Mr. Boyd.




                                                  3
Case 1:20-cv-01927-TWP-DML Document 48 Filed 03/23/21 Page 4 of 9 PageID #: 708




        On June 25, 2020, Mr. Boyd and another inmate attempted to mail an unrelated complaint

 to this Court. An officer confiscated the envelope and its contents and gave it to Investigator Patton

 and Administrator Reaves. They kept the materials for about 30 hours.

        On June 29, 2020, an officer charged Mr. Boyd with violating the disciplinary code by

 writing grievances for other inmates in exchange for goods from the commissary. Officer Deposki

 was the hearing officer, found Mr. Boyd guilty, and assessed the maximum allowable sanctions.

        On July 13, 2020, Investigator Patton implied to another inmate—an inmate known to be

 especially dangerous—that he lost his prison job because of something Mr. Boyd did. Investigator

 Patton did this to place Mr. Boyd at risk of violence from the other inmate.

        On July 23, 2020, Mr. Boyd informed Mrs. Ploeger of this incident. Mrs. Ploeger

 responded that the incident was unrelated to her role as the PREA Compliance Manager. After this

 meeting, Mrs. Ploeger falsely accused Mr. Boyd of threatening her, and he was charged with

 another disciplinary violation. Officer Sanberg testified against Mr. Boyd at his disciplinary

 hearing. Officer Deposki again served as the hearing officer, found Mr. Boyd guilty, and assessed

 the maximum sanctions.

        At some point, the HTCF staff placed Mr. Boyd on a "grievance restriction" and transferred

 him to PCF. They did this either to retaliate against Mr. Boyd for his previous grievances and

 lawsuits or to discourage him from pursuing future grievances and lawsuits.

        In August 2020, Mr. Boyd injured his knee in an "altercation." The complaint provides no

 details about this altercation or who was involved in it. Mr. Boyd also alleges that Ms. Pretorius

 allows her staff at PCF to do an inadequate job of processing grievances.




                                                   4
Case 1:20-cv-01927-TWP-DML Document 48 Filed 03/23/21 Page 5 of 9 PageID #: 709




                                      III. Discussion of Claims

        The action shall proceed with First Amendment retaliation claims against Defendants

 Patton, Reaves, Ploeger, and Deposki pursuant to 42 U.S.C. § 1983.

        Claims based on Mr. Boyd's disciplinary proceedings are dismissed for failure to state a

 claim upon which relief may be granted. A "claim for declaratory relief and money damages . . .

 that necessarily impl[ies] the invalidity of the punishment imposed, is not cognizable under

 § 1983." Edwards v. Balisok, 520 U.S. 641, 648 (1997) (applying Heck v. Humphrey, 512 U.S.

 477 (1994)). If a suit for damages would necessarily imply the invalidity of a prisoner's disciplinary

 conviction, he may not bring the damages claim "'unless and until the inmate obtains favorable

 termination of a state, or federal habeas, challenge to his conviction or sentence.'" Haywood v.

 Hathaway, 842 F.3d 1026, 1029 (7th Cir. 2016) (quoting Nelson v. Campbell, 541 U.S. 637, 646

 (2004)). Accordingly, all claims against Defendant Sanberg are dismissed, and First Amendment

 claims against Ms. Deposki shall be based only on allegations that she participated in searches of

 Mr. Boyd's housing unit.

        Claims based on the Eighth Amendment are dismissed for failure to state a claim upon

 which relief may be granted.

        To the extent Mr. Boyd asserts an Eighth Amendment failure-to-protect claim against

 Investigator Patton, Mr. Boyd has not alleged that the other inmate ever harmed him. A plaintiff

 must show that he has been injured to prevail on any constitutional claim. Bart v. Telford, 677 F.2d

 622, 625 (7th Cir. 1982) ("[E]ven in the field of constitutional torts . . . [a] tort to be actionable

 requires injury."); see also Fields v. Wharrie, 740 F.3d 1107, 1111 (7th Cir. 2014) ("[T]here is no

 tort without an actionable injury caused by the defendant's wrongful act."). Mr. Boyd alleges

 generically that he was involved in an "altercation" and injured his knee. Dkt. 36-1 at ¶ 31.




                                                   5
Case 1:20-cv-01927-TWP-DML Document 48 Filed 03/23/21 Page 6 of 9 PageID #: 710




 Mr. Boyd does not allege facts supporting a reasonable inference that his injury was caused by any

 action or inaction by Investigator Patton.

         To the extent Mr. Boyd alleges that Investigator Patton intentionally endangered him by

 implying to another inmate that Mr. Boyd caused him to lose his job, such a claim would be more

 properly characterized as an Eighth Amendment conditions-of-confinement claim than a failure-

 to-protect claim. Babcock v. White, 102 F.3d 267, 271–72 (7th Cir. 1996). To plead such a claim,

 a plaintiff need not allege that a physical attack resulted. Rather, a plaintiff may state a viable claim

 by alleging either "physical harm" or "extreme and officially sanctioned psychological harm." Doe

 v. Welborn, 110 F.3d 520, 524 (7th Cir. 1997). The Seventh Circuit has not made clear precisely

 what sort of facts could support a claim that an officer subjected an inmate to a threat of violence

 that amounted to a deprivation of a minimal civilized measure of life's necessities. See id. In a later

 case, however, the Seventh Circuit held that "an inmate who suffers only a risk of physical harm

 has no compensable claim under the Eighth Amendment." Saunders v. Tourville, 97 F. App'x 648,

 649 (7th Cir. 2004) (citing Babcock, 102 F.3d at 272). In Saunders, the plaintiff alleged that an

 officer "violated the Eighth Amendment by suggesting to the other inmates that Saunders was a

 snitch, thereby placing him at risk of assault." Id. Mr. Boyd asserts essentially identical allegations

 against Investigator Patton and therefore has fallen short of alleging the type of "extreme and

 officially sanctioned psychological harm" that would state a plausible Eighth Amendment claim

 against him. Welborn, 110 F.3d at 524.

         Similarly, to the extent Mr. Boyd asserts an Eighth Amendment claim based on deliberate

 indifference to a serious medical need, he alleges only that "medical treatment frivolously

 stopped." Id. at ¶ 35. Mr. Boyd alleges no facts specifying what medical need went untreated, what




                                                    6
Case 1:20-cv-01927-TWP-DML Document 48 Filed 03/23/21 Page 7 of 9 PageID #: 711




 treatment was terminated, or how any of the defendants was involved in or responsible for

 terminating that treatment.

         Claims against Defendant Pretorius are dismissed for failure to state a claim upon which

 relief may be granted. "Liability under § 1983 is direct rather than vicarious; supervisors are

 responsible for their own acts but not for those of subordinates, or for failing to ensure that

 subordinates carry out their tasks correctly." Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir.

 2018). The only allegations against Defendant Pretorius are that she failed to ensure that her

 subordinates carried out their tasks correctly, so no claim against her is viable.

         Finally, claims for injunctive relief are dismissed as moot. The claims remaining in the

 action are against HTCF personnel and based on events that took place at HTCF. Mr. Boyd is now

 confined at PCF. "[W]hen a prisoner who seeks injunctive relief for a condition specific to a

 particular prison is transferred out of that prison, the need for relief, and hence the prisoner's claim,

 become moot." Lehn v. Holmes, 364 F.3d 862, 871 (7th Cir. 2004) (discussing Higgason v. Farley,

 83 F.3d 807 (7th Cir. 1995)). Mr. Boyd has not alleged facts supporting an inference that he

 remains subject to any condition imposed on him at HTCF or that any of the defendants has

 authority to grant injunctive relief that would benefit him at PCF.

                               IV. Conclusion and Issuance of Process

         Derek Boyd's motion for leave to amend his complaint, dkt. [36], is granted. The clerk is

 directed to redocket Mr. Boyd's proposed amended complaint, dkt. [36-1], as the amended

 complaint. The amended complaint will completely replace the original complaint and proceed as

 the operative pleading in the action.




                                                    7
Case 1:20-cv-01927-TWP-DML Document 48 Filed 03/23/21 Page 8 of 9 PageID #: 712




        The action shall proceed with First Amendment retaliation claims against Defendants

 Patton, Reaves, Ploeger, and Deposki pursuant to 42 U.S.C. § 1983. These are the only claims

 proceeding. All other claims are dismissed for the reasons discussed in Part III.

        The claims discussed in Part III are the only claims identified by the Court. If Mr. Boyd

 believes he asserted claims in the amended complaint that the Court has not addressed, he shall

 have through April 19, 2021, to notify the Court. If Mr. Boyd simply reasserts claims that have

 already been addressed, they will be summarily dismissed.

        The clerk is directed to update the docket to reflect that the defendants are Ryan Patton,

 Mrs. A. Reaves, Mrs. Ploeger, and Officer Deposki.

        The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

 to Defendants (1) Mrs. A. Reaves, (2) Mrs. Ploeger, and (3) Officer Deposki in the manner

 specified by Rule 4(d). Process shall consist of the amended complaint (dkt. [36-1]), applicable

 forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of Service

 of Summons), and this Entry.

        Defendant Patton has already appeared in the action and will receive electronic notice of

 this Entry.

        The defendants shall answer the amended complaint in the time required by Federal Rule

 of Civil Procedure 12(a)(1)(A). The parties shall have through June 18, 2021, to complete (or

 supplement) portions I(A)–(E) of the pretrial schedule at dkt. 31. All other deadlines imposed by

 that schedule shall remain in effect.

        IT IS SO ORDERED.



        Date:    3/23/2021




                                                  8
Case 1:20-cv-01927-TWP-DML Document 48 Filed 03/23/21 Page 9 of 9 PageID #: 713




 Distribution:

 DEREK L. BOYD
 273507
 PLAINFIELD – CF
 PLAINFIELD CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Adam Garth Forrest
 BBFCS ATTORNEYS
 aforrest@bbfcslaw.com

 Mrs. A. Reaves
 Administrator
 Heritage Trail Correctional Facility
 501 W. Main St.
 Plainfield, IN 46168

 Mrs. Ploeger
 PREA Compliance Manager
 Heritage Trail Correctional Facility
 501 W. Main St.
 Plainfield, IN 46168

 Officer Deposki
 Heritage Trail Correctional Facility
 501 W. Main St.
 Plainfield, IN 46168




                                               9
